Case 9:18-cv-00179-JRG-KFG Document 4 Filed 10/03/18 Page 1 of 3 PageID #: 26



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

 MOTIVA PATENTS, LLC,
                                                   CIVIL ACTION NO. 9:18-cv-179
      Plaintiff,

        v.                                         JURY TRIAL DEMANDED

 HTC CORPORATION,

      Defendant.


 PLAINTIFF MOTIVA PATENTS, LLC’S CORPORATE DISCLOSURE STATEMENT

       Plaintiff Motiva Patents, LLC (“Motiva”) is a Texas limited-liability company. Motiva

has no parent corporation, and no publically held company owns 10% or more of its stock.



Dated: October 3, 2018                     Respectfully submitted,

                                           /s/ Matthew J. Antonelli
                                           Matthew J. Antonelli (lead attorney)
                                           Texas Bar No. 24068432
                                           matt@ahtlawfirm.com
                                           Zachariah S. Harrington
                                           Texas Bar No. 24057886
                                           zac@ahtlawfirm.com
                                           Larry D. Thompson, Jr.
                                           Texas Bar No. 24051428
                                           larry@ahtlawfirm.com
                                           Michael D. Ellis
                                           Texas Bar No. 24081586
                                           michael@ahtlawfirm.com
                                           Christopher Ryan Pinckney
                                           Texas Bar No. 24067819
                                           ryan@ahtlawfirm.com

                                           ANTONELLI, HARRINGTON
                                           & THOMPSON LLP
                                           4306 Yoakum Blvd., Ste. 450
                                           Houston, TX 77006
Case 9:18-cv-00179-JRG-KFG Document 4 Filed 10/03/18 Page 2 of 3 PageID #: 27



                                   (713) 581-3000

                                   Stafford Davis
                                   State Bar No. 24054605
                                   THE STAFFORD DAVIS FIRM, PC
                                   The People's Petroleum Building
                                   102 N College Ave., 13th Floor
                                   Tyler, Texas 75702
                                   (903) 593-7000
                                   sdavis@stafforddavisfirm.com

                                   Attorneys for Motiva Patents, LLC
Case 9:18-cv-00179-JRG-KFG Document 4 Filed 10/03/18 Page 3 of 3 PageID #: 28



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of October 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record.



                                                     /s/ Matthew J. Antonelli
                                                     Matthew J. Antonelli
